*410It is well settled that “the No-Fault Law does not codify common-law principles; it creates new and independent statutory rights and obligations in order to provide a more efficient means for adjusting financial responsibilities arising out of automobile accidents” (Aetna Life & Cas. Co. v Nelson, 67 NY2d 169, 175 [1986]). Since it is undisputed that there existed no contract between plaintiff’s assignor and the New York City Transit Authority, the common carrier’s obligation to provide no-fault benefits arises out of the no-fault statute. Therefore, the three-year statute of limitations as set forth in CPLR 214 (2) is applicable here. Concur — Gonzalez, P.J., Tom, Andrias, Renwick and Abdus-Salaam, JJ.